DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 14-21, 35-38, and 43-50 are pending.
	
Response to Arguments
4.	Applicant’s arguments filed on January 29, 2021 have been fully considered and they are persuasive.

Allowable Subject matter
5.	Claims 14-21, 35-38, and 43-50 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

Independent claims 14, 18, and 35 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 10-19 of the remarks filed on January 29, 2021. The prior art of record do not teach communicating by a companion terminal to a primary terminal an HTTPS URL that includes address information and security information and establishing a local security application session between the primary and companion terminals; and subsequently receiving by the companion terminal an HTTP request during the local security application session. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 15-17, 19-21, 36-38, and 43-50 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION
The prior art made of record that was not relied upon but, is considered relevant to applicant’s disclosure.Sethi(Secure and Low-Power Authentication for Resource-Constrained Devices) discloses using a UICC to obtain initial security credentials for use in establishing a secure session using a secure communication protocol in machine-to-machine 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438